DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The Applicant’s election of Species 4 (claimed electrolyte comprising both sulfone and polymer) with traverse is noted.
	The Applicant traverses the restriction requirement on the grounds that “a single search and examination covering all claims would not place undue burden on the Examiner.” Remarks at 1. 
	It is respectfully submitted that this argument is not persuasive. An undue examination burden would be placed upon the Office to examine all of the various species claimed for at least the reason that additional text and NPL searches of the species would be required. The restriction requirement is made final.
	The Applicant further notes that claims 105-111 and 113-124 of claims 105-124 all pertain to the elected species.
	The Office further notes that claims 121 through 122 each also require a phosphate compound and thus are excluded from species 4.
	Claims 105-111, 113-120, and 123-124 are accordingly considered below.
Claims 112, 121, and 122 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 12, 2022.
				Prior Art
US2007/0298326 to Angell and Sun (hereafter, “ANGELL”)
Stepniak et al., Highly conductive ionic liquid based ternary polymer electrolytes obtained by in situ photopolymerisation, Electrochimica Acta, Volume 54, Issue 24, 2009, Pages 5660-5665 (hereafter, “STEPNIAK”) discloses a ternary polymer electrolyte comprising tetramethylene sulfone, ionic liquid, and cross linking resin (dianol diacrylate). See abstract.
Cao et al., Fire retardant, superionic solid state polymer electrolyte membranes for lithium ion batteries, Current Opinion in Chemical Engineering, Volume 15, 2017 (“CAO”)
G. Fu et al., Effects of molecular complexation on phase equilibria in mixtures of urea/polyethylene glycol derivatives and electrochemical performance of urethane based polymer electrolyte membranes for solid-state lithium ion battery, Polymer, Volume 159, 2018, p. 64-74 (“FU”)
B. Zhou et al., Self-Healing Polymer Electrolytes Formed via Dual-Networks: A New Strategy for Flexible Lithium Metal Batteries, Chem. Eur. J., 2018, 24, p. 19200–19207 (“ZHOU”)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 105-111 and 113-116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANGELL.
	Regarding Claim 105, ANGELL discloses an electrolyte having an oxidation potential of at least 4.5 V with reference to Li/Li+, comprising: a) a lithium salt (abstract, ¶63); b) a sulfone (abstract, “a solvent can include a sulfone compound”) as ion dissociation compound; and c) an additive that can enhance capacity retention of an electrochemical device comprising the electrolyte (abstract “additive for protective layer formation”; ¶29, carbonate additive example; ¶54-57).
	ANGELL is silent with respect to a volume ratio of the additive, and accordingly is silent with respect to the limitations of Claim 1 requiring “wherein the volume ratio of the additive to the ion dissociation compound is between 5/95 and 50/50.”
	ANGELL however does disclose that the additive may comprise, 5, 10, 15, 20, or 30 wt. % of the electrolyte (¶31), and one of ordinary skill in the art would understand that this range of weight percent of the electrolyte includes embodiments within the claimed volume ratio range and thus anticipates the claim.
	Regarding Claim 106, ANGELL further discloses the electrolyte of claim 105, wherein the additive may comprise EC, VC, or FEC (¶30-31; ¶57) and others thus meeting the claim language “the additive is selected from the group consisting of 1,2-dimethoxyethane, tetraethylene glycol dimethyl ether, ethylene carbonate (EC), vinylene carbonate (VC), fluoroethylene carbonate (FEC), trimethyl phosphate, and triethyl phosphate.”  
	Regarding Claim 107, ANGELL further discloses the electrolyte of claim 105, further comprising a polymer (¶45-46, the electrolyte may comprise additives including polymer electrolytes and gel polymer electrolyte, ionically conductive solid polymers and other additives; ¶55 polymer additives such as PEO, PAN, PPO and others) at a concentration ranging from 5 wt% to 40 wt%.  
	Regarding Claim 108, ANGELL further discloses the electrolyte of claim 107, and ANGELL further discloses crosslinked polymer structures within the electrolyte (¶56) and discloses all of the structure required of Claim 108. The product-by-process claim language “wherein the polymer is obtained by in situ polymerizing or crosslinking one or more monomers after mixing with the lithium salt, the ion dissociation compound, and the additive” does not impart any further required structure and instead pertains to the method of making the claimed electrolyte.  
	Regarding Claim 109, ANGELL further discloses the electrolyte of claim 108, and ANGELL further discloses crosslinked polymer structures within the electrolyte (¶56) and discloses all of the structure required of Claim 108. The product-by-process claim language “wherein the one or more monomers are polymerized or crosslinked in the presence of an initiator or a crosslinking agent, at an elevated temperature, or under UV light” does not impart any further required structure and instead pertains to the method of making the claimed electrolyte.  
	Regarding Claim 110, ANGELL further discloses the electrolyte of claim 105, wherein the electrolyte is thermally and electrochemically stable (abstract, high chemical and thermal stability) and comprises all of the claimed structure and composition of the claimed electrolyte and each of the claimed electrolyte components. Therefore the electrolyte of ANGELL necessarily comprises the claimed properties including thermal and electrochemical stability at a temperature of 70 °C; and wherein the electrolyte is non-flammable and has a self-extinguishing time of no more than 6 seconds per gram.
	Regarding Claim 111, ANGELL further discloses the electrolyte of claim 105, and comprises all of the claimed structure and composition of the claimed electrolyte and each of the claimed electrolyte components. Therefore the electrolyte of ANGELL necessarily comprises the claimed properties including wherein the electrolyte has an oxidation potential of at least 5.0 V with reference to Li/Li, and wherein the electrochemical device has a capacity retention of at least 72% after 200 cycles using a discharging current at a rate of 0.5C.  
	Regarding Claim 113, ANGELL further discloses the electrolyte of claim 105, wherein the sulfone comprises one or more of dimethyl sulfone, ethyl methyl sulfone, and other sulfones (¶9-10, ¶62 Table 1).  
	Regarding Claim 114, ANGELL further discloses the electrolyte of claim 105, wherein ANGELL exemplifies lithium salt concentration of 1 M (¶21-34 such as 1M LiPF6) which anticipates the claimed lithium salt having a concentration ranging from 0.5 M to 7 M; and wherein the lithium salt comprises one or more of LiTFSI (¶47, Table 2), LiPF6 (¶21-34), or LiBF4 (Table 2), LiClO4 (¶21-34) as claimed.
	Regarding Claim 115, ANGELL further discloses an electrochemical device comprising the electrolyte of claim 105 (Fig. 1, ¶21-34).  
	Regarding Claim 116, ANGELL further discloses the electrochemical device of claim 115, and comprises all of the claimed structure and composition of the claimed electrochemical device, the claimed electrolyte and each of the claimed electrolyte components. Therefore the electrolyte of ANGELL necessarily comprises the claimed properties including wherein the electrochemical device has a capacity of at least 80 mAh/g and a capacity retention of at least 72% after 200 cycles using a discharging current at a rate of 0.5C.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 119-120 are rejected under 35 U.S.C. 103 as being unpatentable over ANGELL.
	Regarding Claim 119, ANGELL is relied upon as above and further discloses the electrochemical device of claim 115, wherein the electrochemical device comprises an anode comprising lithium metal (¶37 and 47); wherein the electrolyte comprises LiTFSI (¶47), dimethyl sulfonate and FEC (as discussed above, the solvent may comprise DMS and FEC).
	ANGELL is silent with respect to a salt concentration of LiTFSI of 1.8 M; and wherein the volume ratio of dimethyl sulfonate to FEC is 92/8. 
	However, as discussed above, ANGELL teaches the carbonate additive may comprise up to 30 wt. % of the electrolyte and salt concentrations of 1 M are exemplified by ANGELL. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have utilized a DMS/FEC ratio within the claimed range. The motivation for doing so would have been to use a workable range of FEC additive in the sulfone electrolyte consistent with the teachings of ANGELL.
	With respect to the claimed salt concentration, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to have modified ANGELL to comprise a salt concentration within the claimed range in order to utilize a salt concentration that was consistent with the teachings of ANGELL and provided the desired electrolyte properties including lithium ion conductivity.
	Regarding Claim 120, ANGELL is relied upon as above with respect to the electrochemical device of claim 119, and further discloses all of the claimed structure and composition of the claimed electrochemical device, the claimed electrolyte and each of the claimed electrolyte components. Therefore the device of ANGELL, and that of modified ANGELL as asserted above with respect to Claim 119, necessarily comprises the claimed properties including wherein the electrochemical device has a capacity retention of 85% after 200 cycles using a discharging current at a rate of 0.5C, and an oxidation potential of at least 5.5 V with reference to Li/Li+. Note that Figure 7 illustrates capacity retention within the claimed range (see also ¶71, 86% after 200 cycles).
Allowable Subject Matter
Claims 117, 118, 123, and 124 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, including ANGELL, STEPNIAK, and ZHOU, taken alone or in combination, does not disclose or suggest the claimed electrochemical cell, particularly the electrolyte comprising the combination of features claimed, including wherein the electrolyte is a polymer solid electrolyte synthesized by crosslinking a mixture comprising LiTFSI, crosslinkable monomer having the claimed formula, sulfone electrolyte solvent, and carbonate as the additive.
Each of ZHOU, CAO, and FU disclose polymers comprising the structure of the claimed formula (instant Claims 117 and 123) but do not disclose the claimed electrolyte system of Claim 117 comprising the polymer in addition to solvent sulfone, additive such as EC, and lithium salt. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729